DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 05/02/2022 have been entered. Claims 1-19 and new Claim 20 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 02/04/2022.  

Response to Arguments
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/04/2022.
Applicant's arguments filed 05/02/2022 have been fully considered but they are not fully persuasive. Applicant argues that prior art reference Gale “fails to teach the varied bias resistance features of amended independent claims 1 and 11” and “Furthermore, Godo and Breese do not alleviate the failures of Gale.” Applicant's arguments in regards to amended independent Claims 1 and 11 are moot in view of the new grounds of rejection as necessitated by Applicant's amendments. Applicant argues that the prior art of record does not teach the newly amended limitations, however, these limitations are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites “wherein the input information is indicative of at least one electrical characteristic of the battery pack, the high-voltage bus, and/or a charging station”, followed by “based on the input information about whether the battery modules are connected in parallel or connected in series”. This seems to indicate that “the input information” that is “indicative of at least one electrical characteristic” is referring to “about whether the battery modules are connected in parallel or connected in series”. However, it is unclear whether this latter limitation is intended to limit the scope of “input information” to only include “about whether the battery modules are connected in parallel or connected in series”.
Claim 2 subsequently recites “based on the input information about the at least one electrical characteristic of the battery pack and the high-voltage bus”, which does not have the same scope as either of the previous recitations in Claim 1. The limitation of Claim 2 appears to be within the scope of "at least one electrical characteristic of the battery pack, the high-voltage bus, and/or a charging station”, as “the battery pack and the high-voltage bus” (emphasis added by Examiner) is contained within “the battery pack, the high-voltage bus, and/or a charging station” (emphasis added by Examiner). On the other hand, the limitation of Claim 2 is not necessarily within the scope of “about whether the battery modules are connected in parallel or connected in series”, as the limitation in Claim 2 recites “the battery pack and the high-voltage bus” (emphasis added by Examiner), while the latter limitation of Claim 1 only recites information about the battery modules, not the high-voltage bus. It is not clear whether the limitation of Claim 2 is intended to refer to one of these previous recitations in Claim 1, and if so, which limitation.
Claim 3 further recites “as a function of the input information”, but does not state which input information it is referring to, as there are several recitations with varied scopes.
Furthermore, Claim 7 recites “wherein the at least one electrical characteristic includes one or more of a voltage capability of the battery8S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430 pack, a charging voltage present on the high-voltage bus, and/or a present charging or discharging operating mode of the battery pack”. This limitation is contained within the first limitation recited in Claim 1 (i.e. the and/or phrase), however, this clearly falls outside of the scope of the latter limitation of Claim 1. It is not clear whether the limitation of Claim 7 is intended to refer to one of these previous recitations in Claim 1, and if so, which limitation.
Claim 20 additionally recites the limitation “based on the input information about whether the charging station is the first voltage charging station or the second voltage charging station”, however, there is no indication previously that the “input information” includes whether the charging station is “the first voltage charging station or the second voltage charging station”. This limitation, under the broadest reasonable interpretation falls within the scope of the first Claim 1 recitation (i.e. the and/or phrase), however, it clearly falls outside of the latter limitation of Claim 1. It is not clear whether the limitation of Claim 20 is intended to refer to one of these previous recitations in Claim 1, and if so, which limitation.
For these reasons, it is unclear what the intended scope of “input information” is in Claim 1 (and thus the claims which depend upon Claim 1), which “input information” limitation is referred to when reciting the phrase in dependent claims, and whether dependent claim recitations are intended to point to a particular recitation or not. Thus, the claims are rendered indefinite. 
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Godo et al. (U.S. Patent Application Pub. No. US 2015/0048798 A1), in view of Park (U.S. Patent No. 8,134,340 B2), further in view of Gale et al. (U.S. Patent Application Pub. No. US 2015/0362543 A1), further in view of Breese et al. (U.S. Patent Application Pub No. US 2008/0224687 A1).

Regarding Claim 1, Godo teaches an active isolation detection method for use with an electrical system having a battery pack ([0013] “connected to a generic lithium ion battery pack”) connected to a high-voltage bus having a positive bus rail and a negative bus rail (see Fig. 2, showing positive and negative rails), each of the positive bus rail and the negative bus rail having a respective rail-to-ground voltage ([0017] “measuring voltage V1 and V2”; see Fig. 2), the method comprising: 
connecting a variable resistance element to the high-voltage bus ([0019] “Active isolation detection requires applying the bias resistance R3 via switch SW1”); 
wherein the input information is indicative of at least one electrical characteristic of the battery pack, the high-voltage bus, and/or a charging station ([0021] “Considering the nominal expected V3 BATT1 battery voltage (FIG. 3), the required minimum isolation per volt of BATT1 potential, and the specified isolation R1 and R2, it is possible to derive a bias resistance R3 that will provide non-overlapping Ratio2 worst-case spans for nominal/acceptable R1 and R2 isolation and instances of unacceptable breakdown of either R1 and/or R2”, examiner notes that this paragraph includes at least one electrical characteristic of the battery pack); 
varying a bias resistance of the high-voltage bus, via the variable resistance element ([0019] “the bias resistance R3 and the switch SW1 are applied in parallel with R2, once SW1 is closed, voltages V1 and V2 are measured again to determine a second ratio”), to produce a varied bias resistance based on the input information ([0021] “Considering the nominal expected V3 BATT1 battery voltage (FIG. 3), the required minimum isolation per volt of BATT1 potential, and the specified isolation R1 and R2, it is possible to derive a bias resistance R3 that will provide non-overlapping Ratio2 worst-case spans for nominal/acceptable R1 and R2 isolation and instances of unacceptable breakdown of either R1 and/or R2”, examiner notes that the input information is used to create a proper bias resistance);
wherein the variable resistance element includes a bias resistor and a binary switch connected to each other in series ([0019] “Active isolation detection requires applying the bias resistance R3 via switch SW1”; Fig. 1: SW1 and R3 are in series).  
Godo does not explicitly teach determining input information, via a controller; wherein the battery pack is configured to form a first voltage pack when battery modules are connected in parallel, and the battery pack is configured to form a second voltage pack when the battery modules are connected in series; to thereby achieve a target voltage shift on the high-voltage bus, wherein the target voltage shift is a target level of change in the respective rail-to-ground voltage of one of the positive bus rail and the negative bus rail; determining an isolation resistance of the electrical system, via the controller, using the varied bias resistance; and wherein varying the bias resistance includes selectively adjusting a duty cycle of the binary switch based on the input information about whether the battery modules are connected in parallel or connected in series, using a switching control signal.
Park teaches wherein the battery pack is configured to form a first voltage pack when battery modules are connected in parallel, and the battery pack is configured to form a second voltage pack when the battery modules are connected in series (Col. 1, Lines 28-29: “a battery pack may include a plurality of battery cells interconnected electrically in series/parallel”; Col. 2, Lines 46-48: “During charging, the plurality of connected (e.g., in series or parallel) battery cells in the battery pack are concurrently (e.g., simultaneously) charged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godo to include wherein the battery pack is configured to form a first voltage pack when battery modules are connected in parallel, and the battery pack is configured to form a second voltage pack when the battery modules are connected in series, as taught by Park. Park is incorporated by reference in Godo, and including the teachings of Park would allow one, as taught by Park Col. 1, Lines 32-35 to ensure “the battery pack is readily configurable to various capacities and voltages according to the number of battery cells connected, thereby improving versatility from the viewpoint of capacity and voltage outputs”.
	Gale teaches determining input information, via a controller ([0006] “an ICDS can comprise at least one digital processor and a computer-readable medium operatively coupled to the digital processor and having stored thereon logic for sequences of instructions for the digital processor”, examiner notes that this is interpreted as a controller; [0080] “If the characterization information for the second leakage detection circuit has been received at the ICDS 12, then the method 132 can proceed to block 78 where the information can be used to determine how an ICDS will operate”, examiner notes that the controller determines input information); and wherein varying the bias resistance includes selectively adjusting a duty cycle of the binary switch based on the input information, using a switching control signal ([0063] “An operational mode can include whether the IDC 20 is enabled or not, the timing and duty cycles of the switches SRP and SRN”, i.e. the duty cycle of the switches are selectively controlled based on the mode; [0063] “the DRC 34 can be configured to select an operational mode from those listed in Table 3 of FIG. 8. For example, if a determination is made at block 74 that no second detection circuit is coupled, then the DRC 34 can be configured to select a “Normal” mode. Alternatively, if a determination is made at block 74 that a second leakage detection circuit is coupled, and the circuit characterization provided at block 76 is such that the second detection circuit is expected to exert a confounding effect on the LDC 18, the DRC 34 can select an “Adjusted”, “Monitoring” or “Disabled” operational mode. In addition to selection of an operational mode, at block 78 parameters for an operational mode can be determined”, i.e. the mode and its resultant control signals are determined based on input information).
	Breese teaches to thereby achieve a target voltage shift on the high-voltage bus, wherein the target voltage shift is a target level of change in the respective rail-to-ground voltage of one of the positive bus rail and the negative bus rail ([0018] “To monitor the overall isolation resistance, the control module 106 measures an isolation voltage (e.g., from the HV buses 102 and 104 to a reference potential such as a ground) and induces a shift in isolation voltage”; [0025] “The control module 106 determines an overall isolation resistance (R.sub.iso)…and determines whether the overall isolation resistance (R.sub.iso) is within a predetermined minimum resistance”; examiner notes that whether overall isolation resistance is within a predetermined minimum resistance is based on the measured shift in isolation voltage and is thus analogous to a target voltage shift); determining an isolation resistance of the electrical system, via the controller ([0018] “The control module 106 determines an overall isolation resistance”), using the varied bias resistance ([0019] “the circuit 200 comprises the resistor 114 having a first terminal coupled to the positive bus 102, and a test switch 220 coupled to a second terminal of the resistor 114”, see fig. 2, examiner notes that resistor 114 is the bias resistor and that combined with the test switch constitutes a variable bias resistance, as noted above).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godo to incorporate the teachings of Gale and Breese to use a controller to determine input information, to establish a target voltage shift on the high-voltage bus, wherein the target voltage shift is a target level of change in one of the respective rail-to ground voltages, and to use a controller to determine an isolation of the electrical system using the varied bias resistance. Use of a controller is well known in the art, and would allow one to achieve multiple functionalities in a single interface as in Gale and Breese (i.e. reading input, dispensing output, completing switch control actions, completing system control actions, etc.). Establishing a target voltage shift, wherein the target voltage shift is a target level of change in one of the rail-to-ground voltages would allow one to maintain isolation resistance values (Breese, [0025]) ‘within a predetermined minimum resistance’, ensuring at least a requisite amount of isolation.
Godo in view of Park, further in view of Gale, further in view of Breese does not explicitly teach and wherein varying the bias resistance includes selectively adjusting a duty cycle of the binary switch based on the input information about whether the battery modules are connected in parallel or connected in series (emphasis added by examiner).
	However, Godo teaches the input information including the nominal expected battery voltage, Park teaches the battery packs being configurable in series and parallel, and Gale teaches changing the operational mode and the corresponding duty cycles, in response to the specific conditions of the system.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godo in view of Park, further in view of Gale, further in view of Breese to include information about the orientation of the battery modules in the battery pack in the various operational modes. Doing so would allow one to maintain, as taught by Godo [0021], “the required minimum isolation per volt of BATT1 potential”. 

Regarding Claim 2, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of claim 1.
Godo does not explicitly teach wherein varying the bias resistance includes selectively adjusting the duty cycle of the binary switch based on the input information about7S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430 the at least one electrical characteristic of the battery pack and the high-voltage bus, using the switching control signal. 
Gale further teaches wherein varying the bias resistance includes selectively adjusting the duty cycle of the binary switch based on the input information about7S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430 the at least one electrical characteristic of the battery pack and the high-voltage bus, using the switching control signal ([0063] “An operational mode can include whether the IDC 20 is enabled or not, the timing and duty cycles of the switches SRP and SRN”, i.e. the duty cycle of the switches are selectively controlled based on the mode; [0063] “the DRC 34 can be configured to select an operational mode from those listed in Table 3 of FIG. 8. For example, if a determination is made at block 74 that no second detection circuit is coupled, then the DRC 34 can be configured to select a “Normal” mode. Alternatively, if a determination is made at block 74 that a second leakage detection circuit is coupled, and the circuit characterization provided at block 76 is such that the second detection circuit is expected to exert a confounding effect on the LDC 18, the DRC 34 can select an “Adjusted”, “Monitoring” or “Disabled” operational mode. In addition to selection of an operational mode, at block 78 parameters for an operational mode can be determined”, i.e. the mode and its resultant control signals are determined based on input information about at least one electrical characteristic of the battery pack and high-voltage bus). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godo to incorporate the teachings of Gale to allow for the bias resistance to be varied by the use of a duty cycle on the binary switch using switching control signals determined based on the input information. Doing so would allow the system to selectively act by choosing a particular mode (and its resultant operational parameters/duty cycle) based on given conditions recognized by the system, for example as taught by Gale [0058] “In response to a determination that a second detection circuit is no longer coupled, the CDRU 16 can select a normal operational mode. When the ICDS 12 switches from a monitoring mode to a normal mode, the IDU 14 again becomes responsible for isolation fault detection”.

Regarding Claim 3, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of the method of claim 2.
Godo does not explicitly teach the method further comprising: prior to adjusting the duty cycle, measuring a first voltage between the positive bus rail or the negative bus rail and an electrical ground while the binary switch is in an open state; after measuring the first voltage, applying the switching control signal to the binary switch via the controller as a function of the input information; measuring a second voltage between the high-voltage bus and the electrical ground while applying the switching control signal to the binary switch; determining an actual voltage shift via the controller as a difference between the first voltage and the second voltage; adjusting the switching control signal in response to a threshold difference between the actual voltage shift and the target voltage shift to produce an adjusted voltage shift; and using the adjusted voltage shift to determine a target bias resistance.  
Breese further teaches the method further comprising: prior to adjusting the duty cycle, measuring a first voltage between the positive bus rail or the negative bus rail and an electrical ground while the binary switch is in an open state ([0018] “To monitor the overall isolation resistance, the control module 106 measures an isolation voltage (e.g., from the HV buses 102 and 104 to a reference potential such as a ground) and induces a shift in isolation voltage.”, i.e. prior to applying a bias resistance; “In this embodiment, the control module 106 selectively couples the resistor 114 to a reference potential (e.g., to ground) and measures a positive isolation voltage from the positive HV bus 102 to ground. This measurement is compared with the previously measured isolation voltage (e.g., the isolation voltage from the positive HV bus 102 to ground prior to coupling the test resistance in parallel with the isolation resistance associated with the positive HV bus 102).”); 
after measuring the first voltage, applying the switching control signal to the binary switch via the controller as a function of the input information ([0029] “a positive isolation voltage is measured from the positive HV bus 102 to ground”, i.e. the first voltage; [0005] “The controller is configured to direct the switch to close”; [0030] “A test resistance is switched-in, as indicated at step 515. For example, the resistor (R.sub.x) 114 is coupled across the positive HV bus 102 to ground by closing the test switch 220….A pre-determined amount of time (e.g., about 0.6 seconds) is elapsed after switching-in the test resistance, as indicated at step 520”, examiner notes that the pre-determined amount of time is input information which the controller uses to apply the “switching control signal”); 
measuring a second voltage between the high-voltage bus and the electrical ground while applying the switching control signal to the binary switch ([0030] “A test resistance is switched-in, as indicated at step 515. For example, the resistor (R.sub.x) 114 is coupled across the positive HV bus 102 to ground by closing the test switch 220”, “A pre-determined amount of time (e.g., about 0.6 seconds) is elapsed after switching-in the test resistance, as indicated at step 520. After the pre-determined amount of time, the positive isolation voltage is measured again, as indicated at step 525”); 
determining an actual voltage shift via the controller as a difference between the first voltage and the second voltage ([0018] “the control module 106 selectively couples the resistor 114 to a reference potential (e.g., to ground) and measures a positive isolation voltage from the positive HV bus 102 to ground. This measurement is compared with the previously measured isolation voltage (e.g., the isolation voltage from the positive HV bus 102 to ground prior to coupling the test resistance in parallel with the isolation resistance associated with the positive HV bus 102). The resulting change in the isolation voltage (e.g., the change in the positive isolation voltage from the positive HV bus 102 to ground) is used by the control module 106 to determine the overall isolation resistance”); 
adjusting the switching control signal and using a threshold difference between the actual voltage shift and the target voltage shift to produce an adjusted voltage shift ([0018] “the control module 106 selectively couples the resistor 114 to a reference potential (e.g., to ground) and measures a positive isolation voltage from the positive HV bus 102 to ground. This measurement is compared with the previously measured isolation voltage (e.g., the isolation voltage from the positive HV bus 102 to ground prior to coupling the test resistance in parallel with the isolation resistance associated with the positive HV bus 102). The resulting change in the isolation voltage (e.g., the change in the positive isolation voltage from the positive HV bus 102 to ground) is used by the control module 106 to determine the overall isolation resistance”, examiner interprets ‘selectively coupling’ the bias resistor as ‘adjusting’ the “switching control signal”; [0030] “The test resistance is switched-out, as indicated at step 530. For example, the resistor (R.sub.x) 114 is de-coupled from ground by opening the test switch 220”, examiner notes that this constituted changing, i.e. adjusting, the switch control signal; [0032] “The isolation resistance (R.sub.iso) is reported via CAN, as indicated at step 545. For example, the control module 106 transmits a signal indicating the isolation resistance to a fuel cell vehicle controller via CAN. A determination is made as to if the isolation resistance is less than a pre-determined minimum resistance (R.sub.isomin)”, examiner interprets minimum isolation resistance as having a target voltage shift, because isolation resistance is calculated based on the voltage shift and a minimum acceptable isolation resistance is analogous to a target isolation resistance. Comparing the various isolation resistance measurements is thus analogous to determining a threshold difference between this target shift and the actual measured voltage shift; [0032] “After another pre-determined time period (e.g., about 10 seconds) from switching-out the test resistance, the method 500 may be repeated”, examiner notes that this is analogous to producing an adjusted voltage shift, which is discussed in the specification as the voltage shift resulting from measuring the voltage shift again after adjusting the switching control).
Godo in view of Park, further in view of Gale, further in view of Breese does not explicitly teach adjusting the switching control signal in response to a threshold difference between the actual voltage shift and a target voltage shift (emphasis added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the switching control signal in response to a threshold difference between the actual voltage shift and a target voltage shift, because the references in the art teach adjusting the control signals and monitoring and using a threshold difference between the actual voltage shift and a target voltage shift. The purpose of monitoring the threshold is to maintain at least a minimum isolation (i.e. as in Breese), so that the system can react to such a situation. Given that the system already selectively alters the switching controls to ensure a minimum isolation, it would be obvious to use the measured threshold to adjust (i.e. ‘selectively’ as in Breese) the switching control signals in response to this, in order to ensure at least a minimum isolation.
Godo in view of Park, further in view of Gale and Breese do not explicitly teach using the adjusted voltage shift to determine a target bias resistance. 
However, Gale teaches [0063] “when an “Adjusted” operational mode is selected, the MPM 36 can provide adjusted fault thresholds”; [0076] “With the selection of an “Adjusted” mode, operational parameters can be provided as part of the operational mode determination”, “the MPM 36 can be configured to provide adjusted switching cycles for the LDC 18”. These limitations are functionally equivalent to a ‘target bias resistance being determined in response to the ‘adjusted voltage shift’. 
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known ‘adjusted voltage shift’ if one is adjusting fault conditions, which effectively constitutes determining a target bias resistance. Otherwise stated, it would be obvious to adjust target bias resistance, because what constitutes a fault is determined by the target/minimum isolation. This target/minimum isolation is in turn determined in by the bias resistance deemed necessary for a particular isolation, which necessitates applying the present voltage shift, i.e. the adjusted voltage shift. Thus, the adjusted voltage shift simply becomes the first voltage when making an iterative measurement of isolation, as in the instant application, and as taught by Breese. Thus, it would be a simple application of known quantities in a manner that is already taught by the present art.

Regarding Claim 6, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of claim 3.
Godo in view of Park, further in view of Gale, further in view of Breese does not explicitly teach further comprising adjusting the switching control signal in response to a difference between a time rate of change of the actual voltage shift and a target time rate of change of the target voltage shift.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo in view of Park, further in view of Gale and Breese to adjust the switching control signal in response to a difference between a time rate of change of the actual voltage shift and a target time rate of change of the target voltage shift, as adjusting the switching control signal in response to measurements of the voltages and differences between them is taught by the prior art references herein, and these rates of change comprise simple mathematical operations of the obtained data, with predictable results. Doing so would allow one to more accurately and specifically quantify changes in the duty cycle, thus giving greater precision over the control of the bias resistance and thus the isolation resistance.


Regarding Claim 7, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of claim 1.
Godo further teaches wherein the at least one electrical characteristic includes one or more of a voltage capability of the battery8S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430 pack, a charging voltage present on the high-voltage bus, and/or a present charging or discharging operating mode of the battery pack ([0021] “Considering the nominal expected V3 BATT1 battery voltage (FIG. 3), the required minimum isolation per volt of BATT1 potential, and the specified isolation R1 and R2”, examiner notes that this paragraph includes at least one electrical characteristic of the battery, including a voltage capability of the battery pack, i.e. the battery potential).  

Regarding Claim 8, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of claim 1.
Godo does not explicitly teach further comprising executing a control action with respect to the electrical system when the isolation resistance determined using the varied bias resistance is less than a threshold isolation resistance, including recording a diagnostic code.
Gale further teaches further comprising executing a control action with respect to the electrical system when the isolation resistance determined using the varied bias resistance is less than a threshold isolation resistance, including recording a diagnostic code ([0035] “the FDM 24 can compare an isolation characteristic value to a predetermined threshold to determine whether the voltage buses are sufficiently isolated, or whether ground fault conditions are present. In an example embodiment, when a ground fault is detected, the IDU 14 can be configured to set a fault flag and/or provide a fault signal. For example, the IDU 14 can provide a fault signal to the ECM 7 which can be configured to respond by disconnecting the ESD 6 from the voltage link 8”, examiner interprets a fault flag as being analogous to the diagnostic code, and interprets setting said fault flag as being a control action; [0037] “the ICM 22 can be configured to use the voltage VRD for SW1 closed to R.sub.P to provide a calculated leakage resistance value R.sub.CLN for R.sub.LN. Similarly, the ICM 22 can be configured to use the voltage V.sub.RD for SW1 closed to R.sub.N to calculate a leakage resistance R.sub.CLP, for R.sub.LP. The calculated values R.sub.CLN and R.sub.CLP can be used to characterize the leakage currents I.sub.LN and I.sub.LP, and can be used to represent the isolation state for the high voltage buses PHVB44 and NHVB 46. The calculated values can then be compared to a predetermined threshold to determine whether a ground fault condition exists).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to execute a control action on the electrical system when the isolation resistance (which is determined using the varied bias resistance) is less than a threshold, this control action including recording a diagnostic code. Doing so one allow one to identify a fault (i.e. when isolation is less than the requisite threshold) and respond to said fault by removing the battery from the bus as taught in Gale. 

Regarding Claim 9, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of claim 8.
Godo does not explicitly teach wherein the control action includes identifying a fault condition from among a plurality of different possible fault conditions based on the duty cycle.  
Gale teaches wherein the control action includes identifying a fault condition from among a plurality of different possible fault conditions based on the duty cycle ([0063] “an operational mode can be designated that describes and/or parameterizes the operation of the IDC 20 while the EV 2 is coupled to the EVSE 4. An operational mode can include whether the IDC 20 is enabled or not, the timing and duty cycles of the switches S.sub.RP and S.sub.RN, fault trip points, and other operation parameters”, examiner notes that a given operational mode has a given duty cycle, and given fault trip points, i.e. different modes with different fault conditions and respective duty cycles)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to allow the control action to include identifying a fault condition from a plurality of different possible fault conditions based on the duty cycle. Doing so would allow one to use different operational modes for different applications with their respective duty cycles and fault conditions, as taught by Gale.

Regarding Claim 10, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of claim 1.
Godo further teaches wherein the electrical system is part of a vehicle (Abstract: “such as for a vehicle”). 
 Godo does not explicitly teach the vehicle having a chassis, and wherein an electrical ground is the chassis.  
Gale teaches having a chassis ([0032] “The LDC 18 can further comprise a detection resistor R.sub.D coupled to a vehicle chassis 48”, i.e. the vehicle has a chassis), and wherein an electrical ground is the chassis (Fig. 3: showing chassis as ground, reference number 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to allow the vehicle to have a chassis and to allow the electrical ground to be the chassis, because vehicles having an electrically grounded chassis is well known and conventional in the art.

Regarding Claim 11, Godo teaches an electrical system comprising: 
an electrical ground (Fig. 2: showing an electrical ground); 
a variable resistance element having a binary switch connected in series with a bias resistor ([0019] “Active isolation detection requires applying the bias resistance R3 via switch SW1”); 
a high-voltage bus having a positive bus rail and a negative bus rail (see Fig. 2, showing positive and negative rails), each of the positive bus rail and the negative bus rail having a respective rail-to-ground voltage ([0017] “measuring voltage V1 and V2”, see Fig. 2), wherein the binary switch and the bias resistor are positioned on the high-voltage bus (Fig. 2: binary switch and bias resistor are connected to bus); 
a battery pack connected to the high-voltage bus (Fig. 2: battery is connected to bus bars); 
a voltage sensor connected to the high-voltage bus and configured to measure a voltage between the positive bus rail or negative bus rail and the electrical ground ([0017] “measuring voltage V1 and V2”, see fig. 2); and 
an electrical characteristic of the battery pack, the high-voltage bus, and/or an offboard charging station ([0021] “Considering the nominal expected V3 BATT1 battery voltage (FIG. 3), the required minimum isolation per volt of BATT1 potential, and the specified isolation R1 and R2, it is possible to derive a bias resistance R3 that will provide non-overlapping Ratio2 worst-case spans for nominal/acceptable R1 and R2 isolation and instances of unacceptable breakdown of either R1 and/or R2”, examiner notes that this paragraph includes at least one electrical characteristic of the battery pack); 9S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430 
vary a bias resistance of the high-voltage bus ([0019] “the bias resistance R3 and the switch SW1 are applied in parallel with R2, once SW1 is closed, voltages V1 and V2 are measured again to determine a second ratio”), to produce a varied bias resistance based on the input information ([0021] “Considering the nominal expected V3 BATT1 battery voltage (FIG. 3), the required minimum isolation per volt of BATT1 potential, and the specified isolation R1 and R2, it is possible to derive a bias resistance R3 that will provide non-overlapping Ratio2 worst-case spans for nominal/acceptable R1 and R2 isolation and instances of unacceptable breakdown of either R1 and/or R2”, examiner notes that the input information is used to create a proper bias resistance), 
determine an isolation resistance of the electrical system using the varied bias resistance ([0019] “Active isolation detection requires applying the bias resistance R3 via switch SW1”); and 
wherein the electrical characteristic includes one or more of a voltage capability of the battery pack, a charging voltage present on the high-voltage bus, and/or a present charging or discharging operating mode of the battery pack ([0021] “Considering the nominal expected V3 BATT1 battery voltage (FIG. 3), the required minimum isolation per volt of BATT1 potential, and the specified isolation R1 and R2, it is possible to derive a bias resistance R3 that will provide non-overlapping Ratio2 worst-case spans for nominal/acceptable R1 and R2 isolation and instances of unacceptable breakdown of either R1 and/or R2”, examiner notes that this paragraph includes at least one electrical characteristic of the battery, including a voltage capability of the battery pack, i.e. the battery potential).  
Godo does not explicitly teach wherein the battery pack is configured to form a first voltage pack when battery modules are connected in parallel, and the battery pack is configured to form a second voltage pack when the battery modules are connected in series; a controller in communication with the binary switch and the voltage sensor, wherein the controller is configured to: determine input information indicative of an electrical characteristic of the battery pack, the high-voltage bus, and/or an offboard charging station; vary a bias resistance of the high-voltage bus, via control of a duty cycle of the binary switch, …, and to thereby achieve a target voltage shift on the high-voltage bus, wherein the target voltage shift is a target level of change in the respective rail-to-ground voltage of one of the positive bus rail and the negative bus rail, and wherein the duty cycle is selectively adjusted based on the input information about whether the battery modules are connected in parallel or connected in series; and execute a control action in response to the isolation resistance, including recording a diagnostic code indicative of the isolation resistance (emphasis added by examiner).
Park teaches wherein the battery pack is configured to form a first voltage pack when battery modules are connected in parallel, and the battery pack is configured to form a second voltage pack when the battery modules are connected in series (Col. 1, Lines 28-29: “a battery pack may include a plurality of battery cells interconnected electrically in series/parallel”; Col. 2, Lines 46-48: “During charging, the plurality of connected (e.g., in series or parallel) battery cells in the battery pack are concurrently (e.g., simultaneously) charged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godo to include wherein the battery pack is configured to form a first voltage pack when battery modules are connected in parallel, and the battery pack is configured to form a second voltage pack when the battery modules are connected in series, as taught by Park. Park is incorporated by reference in Godo, and including the teachings of Park would allow one, as taught by Park Col. 1, Lines 32-35 to ensure “the battery pack is readily configurable to various capacities and voltages according to the number of battery cells connected, thereby improving versatility from the viewpoint of capacity and voltage outputs”.
Breese teaches a controller ([0005] “a controller having a first input coupled to the switch and having a second input coupled to the first and second buses”) in communication with the binary switch and the voltage sensor ([0005] ” The apparatus comprises…a controller having a first input coupled to the switch and having a second input coupled to the first and second buses…The controller is configured to direct the switch to close, measure a voltage across the resistor”); and to thereby achieve a target voltage shift on the high-voltage bus, wherein the target voltage shift is a target level of change in the respective rail-to-ground voltage of one of the positive bus rail and the negative bus rail ([0018] “To monitor the overall isolation resistance, the control module 106 measures an isolation voltage (e.g., from the HV buses 102 and 104 to a reference potential such as a ground) and induces a shift in isolation voltage”; [0025] “The control module 106 determines an overall isolation resistance (R.sub.iso)…and determines whether the overall isolation resistance (R.sub.iso) is within a predetermined minimum resistance”; examiner notes that whether overall isolation resistance is within a predetermined minimum resistance is based on the measured shift in isolation voltage and is thus analogous to a target voltage shift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Breese to incorporate a controller in communication with the binary switch and the voltage sensor, to achieve a target voltage shift on the high-voltage bus, wherein the target voltage shift is a target level of change in one of the respective rail-to-ground voltages, and to and execute a control action in response to the isolation resistance, including recording a diagnostic code indicative of the isolation resistance. Use of a controller is well known and conventional in the art, and would allow one to achieve multiple functionalities in a single interface as in Breese (i.e. communicating with the switch, making voltage measurements, reading input, dispensing output, completing switch control actions, completing system control actions, etc.). Additionally, allowing communication with the binary switch and voltage sensor would allow one to selectively control the switch (as taught in Breese) and to determine isolation via the voltages measured by the controller (as taught in Breese).  Combining Godo and Breese to achieve a target voltage shift on the high-voltage bus would allow one to maintain isolation resistance values ‘within a predetermined minimum resistance’, ensuring at least a requisite amount of isolation.
Gale teaches wherein the controller is configured to: determine input information indicative of an electrical characteristic of the battery pack, the high-voltage bus, and/or an offboard charging station (emphasis added by examiner) ([0006] “an ICDS can comprise at least one digital processor and a computer-readable medium operatively coupled to the digital processor and having stored thereon logic for sequences of instructions for the digital processor”, examiner notes that this is interpreted as a controller; [0080] “If the characterization information for the second leakage detection circuit has been received at the ICDS 12, then the method 132 can proceed to block 78 where the information can be used to determine how an ICDS will operate”, examiner notes that the controller determines input information); vary a bias resistance of the high-voltage bus, via control of a duty cycle of the binary switch and wherein the duty cycle is selectively adjusted based on the input information (emphasis added by examiner) ([0063] “An operational mode can include whether the IDC 20 is enabled or not, the timing and duty cycles of the switches SRP and SRN”, examiner notes that the duty cycle of the switches, and thus the variation of the bias resistance, are selectively controlled based on the operational mode; [0063] “the DRC 34 can be configured to select an operational mode from those listed in Table 3 of FIG. 8. For example, if a determination is made at block 74 that no second detection circuit is coupled, then the DRC 34 can be configured to select a “Normal” mode. Alternatively, if a determination is made at block 74 that a second leakage detection circuit is coupled, and the circuit characterization provided at block 76 is such that the second detection circuit is expected to exert a confounding effect on the LDC 18, the DRC 34 can select an “Adjusted”, “Monitoring” or “Disabled” operational mode. In addition to selection of an operational mode, at block 78 parameters for an operational mode can be determined”, i.e. the mode and its resultant control signals are determined based on input information); and execute a control action in response to the isolation resistance, including recording a diagnostic code indicative of the isolation resistance ([0035] “the FDM 24 can compare an isolation characteristic value to a predetermined threshold to determine whether the voltage buses are sufficiently isolated, or whether ground fault conditions are present. In an example embodiment, when a ground fault is detected, the IDU 14 can be configured to set a fault flag and/or provide a fault signal. For example, the IDU 14 can provide a fault signal to the ECM 7 which can be configured to respond by disconnecting the ESD 6 from the voltage link 8”, examiner interprets a fault flag as being analogous to the diagnostic code, and interprets setting said fault flag as being a control action; [0037] “the ICM 22 can be configured to use the voltage VRD for SW1 closed to R.sub.P to provide a calculated leakage resistance value R.sub.CLN for R.sub.LN. Similarly, the ICM 22 can be configured to use the voltage V.sub.RD for SW1 closed to R.sub.N to calculate a leakage resistance R.sub.CLP, for R.sub.LP. The calculated values R.sub.CLN and R.sub.CLP can be used to characterize the leakage currents I.sub.LN and I.sub.LP, and can be used to represent the isolation state for the high voltage buses PHVB44 and NHVB 46. The calculated values can then be compared to a predetermined threshold to determine whether a ground fault condition exists).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to incorporate the controller being able determine input information, using control of a duty cycle of the binary switch in order to vary a bias resistance of the high-voltage bus based on the input information, and to execute a control action in response to the isolation resistance, including recording a diagnostic code indicative of the isolation resistance. Use of a controller is well known and conventional in the art, and would allow one to achieve multiple functionalities in a single interface as in Gale (i.e. reading input, controlling duty cycle, completing system control actions, etc.). Combining Godo and Gale to allow one to use control of a duty cycle in order to vary the bias resistance (as opposed to varying the bias resistance in another manner) would allow one to operate in different modes with their respective duty cycles and fault conditions as taught by Gale. Combining Godo and Gale to allow one to execute control actions in response to the isolation resistance would allow one to identify a fault (i.e. when isolation is less than the requisite threshold) and respond to said fault by removing the battery from the bus as taught in Gale.
Godo in view of Park, further in view of Gale, further in view of Breese does not explicitly teach and wherein the duty cycle is selectively adjusted based on the input information about whether the battery modules are connected in parallel or connected in series (emphasis added by examiner).
	However, Godo teaches the input information including the nominal expected battery voltage, Park teaches the battery packs being configurable in series and parallel, and Gale teaches changing the operational mode and the corresponding duty cycles, in response to the specific conditions of the system.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godo in view of Park, further in view of Gale, further in view of Breese to include information about the orientation of the battery modules in the battery pack in the various operational modes. Doing so would allow one to maintain, as taught by Godo [0021], “the required minimum isolation per volt of BATT1 potential”. 


Regarding Claim 12, Godo in view of Park, further in view of Gale, further in view of Breese teaches the electrical system of claim 11.
Godo does not explicitly teach wherein the controller is configured to identify a fault condition from among a plurality of different possible fault conditions based on the duty cycle.  
Gale teaches wherein the controller is configured to identify a fault condition from among a plurality of different possible fault conditions based on the duty cycle ([0063] “an operational mode can be designated that describes and/or parameterizes the operation of the IDC 20 while the EV 2 is coupled to the EVSE 4. An operational mode can include whether the IDC 20 is enabled or not, the timing and duty cycles of the switches S.sub.RP and S.sub.RN, fault trip points, and other operation parameters”, examiner notes that the IDC is a component of the ICDS (i.e. the controller), which has given operational modes, each with a given duty cycle, and given fault trip points, i.e. the different modes have different fault conditions based on their respective duty cycles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to allow for a controller configured to identify fault conditions, from among a plurality of different possible fault conditions, based on the duty cycle. Doing so would allow one to operate in multiple operational modes as taught by Gale, in order to use different duty cycles and fault conditions based on specific situational needs. 

Regarding Claim 13, Godo in view of Park, further in view of Gale, further in view of Breese teaches the electrical system of claim 12.
Godo does not explicitly teach wherein the controller is configured to: measure, via the voltage sensor, a first voltage between the high-voltage bus and the electrical ground, while the binary switch is in an open state prior to adjusting the duty cycle; after measuring the first voltage, apply a switching control signal to the binary switch as a function of the input information; measure, via the voltage sensor, a second voltage between the high-voltage bus and the electrical ground after applying the switching control signal to the binary switch; determine an actual voltage shift as a difference between the first voltage and the second voltage; adjust the switching control signal in response to a threshold difference between the actual voltage shift and the target voltage shift to produce an adjusted voltage shift; and 10S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430use the adjusted voltage shift to determine a target bias resistance.  
Breese teaches wherein the controller is configured to: measure, via the voltage sensor, a first voltage between the high-voltage bus and the electrical ground, while the binary switch is in an open state prior to adjusting the duty cycle ([0018] “To monitor the overall isolation resistance, the control module 106 measures an isolation voltage (e.g., from the HV buses 102 and 104 to a reference potential such as a ground) and induces a shift in isolation voltage.”, “In this embodiment, the control module 106 selectively couples the resistor 114 to a reference potential (e.g., to ground) and measures a positive isolation voltage from the positive HV bus 102 to ground. This measurement is compared with the previously measured isolation voltage (e.g., the isolation voltage from the positive HV bus 102 to ground prior to coupling the test resistance in parallel with the isolation resistance associated with the positive HV bus 102).”); after measuring the first voltage, apply a switching control signal to the binary switch as a function of the input information ([0029] “a positive isolation voltage is measured from the positive HV bus 102 to ground”; [0005] “The controller is configured to direct the switch to close”; [0030] “A test resistance is switched-in, as indicated at step 515. For example, the resistor (R.sub.x) 114 is coupled across the positive HV bus 102 to ground by closing the test switch 220….A pre-determined amount of time (e.g., about 0.6 seconds) is elapsed after switching-in the test resistance, as indicated at step 520”, examiner notes that the pre-determined amount of time is input information which the controller uses to apply the “switching control signal”); measure, via the voltage sensor, a second voltage between the high-voltage bus and the electrical ground after applying the switching control signal to the binary switch ([0030] “A test resistance is switched-in, as indicated at step 515. For example, the resistor (R.sub.x) 114 is coupled across the positive HV bus 102 to ground by closing the test switch 220”, “A pre-determined amount of time (e.g., about 0.6 seconds) is elapsed after switching-in the test resistance, as indicated at step 520. After the pre-determined amount of time, the positive isolation voltage is measured again, as indicated at step 525”); determine an actual voltage shift as a difference between the first voltage and the second voltage ([0018] “the control module 106 selectively couples the resistor 114 to a reference potential (e.g., to ground) and measures a positive isolation voltage from the positive HV bus 102 to ground. This measurement is compared with the previously measured isolation voltage (e.g., the isolation voltage from the positive HV bus 102 to ground prior to coupling the test resistance in parallel with the isolation resistance associated with the positive HV bus 102). The resulting change in the isolation voltage (e.g., the change in the positive isolation voltage from the positive HV bus 102 to ground) is used by the control module 106 to determine the overall isolation resistance”); adjust the switching control signal and to use a threshold difference between the actual voltage shift and the target voltage shift to produce an adjusted voltage shift ([0018] “the control module 106 selectively couples the resistor 114 to a reference potential (e.g., to ground) and measures a positive isolation voltage from the positive HV bus 102 to ground. This measurement is compared with the previously measured isolation voltage (e.g., the isolation voltage from the positive HV bus 102 to ground prior to coupling the test resistance in parallel with the isolation resistance associated with the positive HV bus 102). The resulting change in the isolation voltage (e.g., the change in the positive isolation voltage from the positive HV bus 102 to ground) is used by the control module 106 to determine the overall isolation resistance”, examiner interprets ‘selectively coupling’ the bias resistor as ‘adjusting’ the “switching control signal”; [0030] “The test resistance is switched-out, as indicated at step 530. For example, the resistor (R.sub.x) 114 is de-coupled from ground by opening the test switch 220”, examiner notes that this constituted changing, i.e. adjusting, the switch control signal; [0032] “The isolation resistance (R.sub.iso) is reported via CAN, as indicated at step 545. For example, the control module 106 transmits a signal indicating the isolation resistance to a fuel cell vehicle controller via CAN. A determination is made as to if the isolation resistance is less than a pre-determined minimum resistance (R.sub.isomin)”, examiner interprets minimum isolation resistance as having a target voltage shift, and comparing the various isolation resistance measurements as analogous to determining a threshold difference between this target shift and the actual measured voltage shift; [0032] “After another pre-determined time period (e.g., about 10 seconds) from switching-out the test resistance, the method 500 may be repeated”, examiner notes that this is analogous to producing an adjusted voltage shift, which is discussed in the specification as the voltage shift resulting from measuring the voltage shift again after adjusting the switching control).
Godo in view of Park, further in view of Gale, further in view of Breese does not explicitly teach one to adjust the switching control signal in response to a threshold difference between the actual voltage shift and the target voltage shift (emphasis added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the switching control signal in response to a threshold difference between the actual voltage shift and a target voltage shift, because the references in the art teach adjusting the control signals and monitoring and using a threshold difference between the actual voltage shift and a target voltage shift. The purpose of monitoring the threshold is to maintain at least a minimum isolation (i.e. as in Breese), so that the system can react to such a situation. Given that the system already selectively alters the switching controls to ensure a minimum isolation, it would be obvious to use the measured threshold to adjust (i.e. ‘selectively’ as in Breese) the switching control signals in response to this, in order to ensure at least a minimum isolation.
Godo in view of Park, further in view of Gale, further in view of Breese do not explicitly teach one to use the adjusted voltage shift to determine a target bias resistance.
However, Gale teaches [0063] “when an “Adjusted” operational mode is selected, the MPM 36 can provide adjusted fault thresholds”; [0076] “With the selection of an “Adjusted” mode, operational parameters can be provided as part of the operational mode determination”, “the MPM 36 can be configured to provide adjusted switching cycles for the LDC 18”. These limitations are functionally equivalent to a ‘target bias resistance being determined in response to the ‘adjusted voltage shift’.
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known ‘adjusted voltage shift’ if one is adjusting fault conditions, which effectively constitutes determining a target bias resistance. Otherwise stated, it would be obvious to adjust target bias resistance, because what constitutes a fault is determined by the target/minimum isolation. This target/minimum isolation is in turn determined in by the bias resistance deemed necessary for a particular isolation, which necessitates applying the present voltage shift, i.e. the adjusted voltage shift. Thus, the adjusted voltage shift simply becomes the first voltage when making an iterative measurement of isolation, as in the instant application, and as taught by Breese. Thus, it would be a simple application of known quantities in a manner that is already taught by the present art.

Regarding Claim 14,  Godo in view of Park, further in view of Gale, further in view of Breese teaches the electrical system of claim 13.
Godo in view of Park, further in view of Gale, further in view of Breese does not explicitly teach wherein the controller is configured to adjust the switching control signal in response to a difference between a time rate of change of the actual voltage shift and a target time rate of change of the target voltage shift.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo in view of Park, further in view of Gale and Breese to adjust the switching control signal in response to a difference between a time rate of change of the actual voltage shift and a target time rate of change of the target voltage shift, as adjusting the switching control signal in response to measurements of the voltages and differences between them is taught by the prior art references herein, and these rates of change comprise simple mathematical operations of the obtained data, with predictable results. Doing so would allow one to more accurately and specifically quantify changes in the duty cycle, thus giving greater precision over the control of the bias resistance and thus the isolation resistance.

Regarding Claim 17, Godo in view of Park, further in view of Gale, further in view of Breese teaches the electrical system of claim 11.
Godo does not explicitly teach wherein the control action, when the isolation resistance determined using the bias resistance is less than a threshold isolation resistance, includes automatically disconnecting the battery pack from the high-voltage bus.  
Gale teaches wherein the control action, when the isolation resistance determined using the bias resistance is less than a threshold isolation resistance, includes automatically disconnecting the battery pack from the high-voltage bus ([0035] “the FDM 24 can compare an isolation characteristic value to a predetermined threshold to determine whether the voltage buses are sufficiently isolated, or whether ground fault conditions are present. In an example embodiment, when a ground fault is detected, the IDU 14 can be configured to set a fault flag and/or provide a fault signal”, “the IDU 14 can provide a fault signal to the ECM 7 which can be configured to respond by disconnecting the ESD 6 from the voltage link 8”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to allow for a control action to automatically disconnect the battery pack from the high-voltage bus when the isolation resistance is less than a threshold isolation resistance in order to protect the system from ground faults, as taught by Gale.


Regarding Claim 18, Godo in view of Park, further in view of Gale, further in view of Breese teaches the electrical system of claim 11. 
Godo does not explicitly teach wherein the electrical system is part of a chassis, and the electrical ground is the chassis.  
Gale teaches wherein the electrical system is part of a chassis, and the electrical ground is the chassis ([0032] “The LDC 18 can further comprise a detection resistor R.sub.D coupled to a vehicle chassis 48”, fig. 3: showing chassis as ground, reference number 48).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to allow for the electrical system to be a part of a chassis in order to apply the system for use in automotive applications as is stated in Godo. It is well known and conventional for a chassis to act as an electrical ground.

Regarding Claim 19, Godo in view of Park, further in view of Gale, further in view of Breese teaches the electrical system of claim 18.
Godo does not explicitly teach wherein the chassis is a motor vehicle chassis.  
Gale teaches wherein the chassis is a motor vehicle chassis ([0002] “Electrified vehicles (EV) are equipped with an energy storage device (ESD) that serves as a source of propulsion power for an electric drive system.”, “from a high voltage rail to a vehicle chassis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to allow the chassis to be a vehicle chassis, because vehicles having an electrically grounded chassis is well known and conventional in the art.

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Godo in view of Park, further in view of Gale and Breese, further in view of Zhang (U.S. Patent Application Pub. No. US 2006/0091869 A1).

Regarding Claim 4, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of claim 3.
Godo in view of Park, further in view of Gale and Breese do not explicitly teach wherein adjusting the switching control signal includes increasing or decreasing the duty cycle when the actual voltage shift is lower or higher than the target voltage shift, respectively.  
Zhang teaches wherein adjusting the switching control signal includes increasing or decreasing the duty cycle when the actual voltage shift is lower or higher than the target voltage shift, respectively ([0019] ”regulator 34 can increase the duty cycle of switch network 36 to increase the connection duration time between power supply source 32 and an output capacitor 40 (through an inductor 38) that is maintaining V.sub.OUT at output terminals 30. By increasing the connection duration time current more readily flows from power supply source 32 to output capacitor 40 and V.sub.OUT increases. In another instance, regulator 34 can decrease the duty cycle of switch 36 to decrease the connection duration time between power supply source 32 and inductor 38”; [0020] “If V.sub.OUT falls below a defined level, power supply regulator 34 signals switch network 36 to adjust the duty cycle of the switch between power supply source 32 and inductor 38 such that V.sub.OUT increases. Similarly when V.sub.OUT reaches a required level, power supply regulator 34 signals switch network 36 to balance the duty cycles of the switches to maintain V.sub.OUT”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo in view of Park, further in view of Gale and Breese to incorporate the teachings of Zhang to increase or decrease the duty cycle when the actual voltage shift is lower or higher than the target voltage shift, respectively. Doing so would allow one to have better control over the isolation resistance by having a more precise control of the bias resistance, and thus the measured voltages that determine the isolation resistance.

Regarding Claim 5, Godo in view of Park, further in view of Gale and Breese, further in view of Zhang teaches the method of claim 4.
Godo in view of Park, further in view of Gale and Breese, further in view of Zhang does not explicitly teach wherein adjusting the switching control signal is conducted by the controller in proportion to an amount by which the actual voltage shift differs from the target voltage shift.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo in view of Park, further in view of Gale and Breese, further in view of Zhang to adjust the switching control signal in proportion to an amount by which the actual voltage shift differs from the target voltage shift. Doings so would allow one to more accurately and specifically quantify the increases or decreases in the duty cycle, thus giving greater precision over the control of the bias resistance and thus the isolation resistance.

Regarding Claim 15, Godo in view of Park, further in view of Gale, further in view of Breese teaches the electrical system of claim 13.
Godo in view of Park, further in view of Gale and Breese does not explicitly teach wherein the controller is configured to adjust the switching control signal by increasing or decreasing the duty cycle when the actual voltage shift is lower or higher than the target voltage shift, respectively.  
Zhang teaches wherein the controller is configured to adjust the switching control signal by increasing or decreasing the duty cycle when the actual voltage shift is lower or higher than the target voltage shift, respectively ([0019] ”regulator 34 can increase the duty cycle of switch network 36 to increase the connection duration time between power supply source 32 and an output capacitor 40 (through an inductor 38) that is maintaining V.sub.OUT at output terminals 30. By increasing the connection duration time current more readily flows from power supply source 32 to output capacitor 40 and V.sub.OUT increases. In another instance, regulator 34 can decrease the duty cycle of switch 36 to decrease the connection duration time between power supply source 32 and inductor 38”; [0020] “If V.sub.OUT falls below a defined level, power supply regulator 34 signals switch network 36 to adjust the duty cycle of the switch between power supply source 32 and inductor 38 such that V.sub.OUT increases. Similarly when V.sub.OUT reaches a required level, power supply regulator 34 signals switch network 36 to balance the duty cycles of the switches to maintain V.sub.OUT”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo in view of Park, further in view of Gale and Breese to incorporate the teachings of Zhang to increase or decrease the duty cycle when the actual voltage shift is lower or higher than the target voltage shift, respectively. Doing so would allow one to have better control over the isolation resistance by having a more precise control of the bias resistance, and thus the measured voltages that determine the isolation resistance.  

Regarding Claim 16, Godo in view of Park, further in view of Gale and Breese, further in view of Zhang teaches the electrical system of claim 15.
Godo in view of Park, further in view of Gale and Breese, further in view of Zhang does not explicitly teach wherein the controller is configured to adjust the switching control signal in proportion to an amount by which the actual voltage shift differs from the target voltage shift.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo in view of Park, further in view of Gale and Breese, further in view of Zhang to adjust the switching control signal in proportion to an amount by which the actual voltage shift differs from the target voltage shift. Doings so would allow one to more accurately and specifically quantify the increases or decreases in the duty cycle, thus giving greater precision over the control of the bias resistance and thus the isolation resistance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Godo in view of Park, further in view of Gale, further in view of Breese, further in view of Rogers (U.S. Patent No. US 5528148 A).

Regarding Claim 20, Godo in view of Park, further in view of Gale, further in view of Breese teaches the method of claim 1. 
Gale further teaches varying the bias resistance includes selectively adjusting the duty cycle of the binary switch based on the input information…using the switching control signal ([0063] “An operational mode can include whether the IDC 20 is enabled or not, the timing and duty cycles of the switches SRP and SRN”, examiner notes that the duty cycle of the switches, and thus the variation of the bias resistance, are selectively controlled based on the operational mode; [0063] “the DRC 34 can be configured to select an operational mode from those listed in Table 3 of FIG. 8. For example, if a determination is made at block 74 that no second detection circuit is coupled, then the DRC 34 can be configured to select a “Normal” mode. Alternatively, if a determination is made at block 74 that a second leakage detection circuit is coupled, and the circuit characterization provided at block 76 is such that the second detection circuit is expected to exert a confounding effect on the LDC 18, the DRC 34 can select an “Adjusted”, “Monitoring” or “Disabled” operational mode. In addition to selection of an operational mode, at block 78 parameters for an operational mode can be determined”, i.e. the mode and its resultant control signals are determined based on input information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Godo to incorporate the teachings of Gale to incorporate the controller being able determine input information and using control of a duty cycle of the binary switch in order to vary a bias resistance of the high-voltage bus based on the input information. Combining Godo and Gale to allow one to use control of a duty cycle in order to vary the bias resistance (as opposed to varying the bias resistance in another manner) would allow one to operate in different modes with their respective duty cycles and fault conditions as taught by Gale. 
Godo in view of Park, further in view of Gale, further in view of Breese does not explicitly teach wherein: the charging station is a first voltage charging station or a second voltage charging station being different from the first voltage charging station; the battery pack is chargeable by either of the first voltage charging station and the second voltage charging station; and 11S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430varying the bias resistance includes selectively adjusting the duty cycle of the binary switch based on the input information about whether the charging station is the first voltage charging station or the second voltage charging station, using the switching control signal (Emphasis added by Examiner).
Rogers teaches wherein: the charging station is a first voltage charging station or a second voltage charging station being different from the first voltage charging station; the battery pack is chargeable by either of the first voltage charging station and the second voltage charging station (Claim 1: “a battery charging device, responsive to the control circuit, having an output voltage for providing a first charging voltage level in response to the first control signal and a second charging voltage level and a charging current in response to the second control signal, and a third charging voltage level and a charging current in response to the third control signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godo to include wherein: the charging station is a first voltage charging station or a second voltage charging station being different from the first voltage charging station; the battery pack is chargeable by either of the first voltage charging station and the second voltage charging station as taught by Rogers. Doing so would allow one, as taught by Rogers Abstract to use “the charge level of the battery, the amplitude and direction of the battery current load, and vehicle operating conditions to provide the proper current into the alternator rotor for maximum fuel savings.”
Godo in view of Park, further in view of Gale, further in view of Breese, further in view of Rogers does not explicitly teach 11S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430varying the bias resistance includes selectively adjusting the duty cycle of the binary switch based on the input information about whether the charging station is the first voltage charging station or the second voltage charging station, using the switching control signal (Emphasis added by Examiner).
However, Gale teaches adjusting duty cycles based on input information ([0063]: “an operational mode can be designated that describes and/or parameterizes the operation of the IDC 20 while the EV 2 is coupled to the EVSE 4. An operational mode can include whether the IDC 20 is enabled or not, the timing and duty cycles of the switches S.sub.RP and S.sub.RN, fault trip points, and other operation parameters”), including whether coupled to a charging apparatus ([0067]: “a second apparatus is in the form of EVSE charging equipment”, [0075]: “The method 80 can continue at block 98 with a determination of an operational mode to be implemented while the first and second apparatus are coupled, for example while the EV2 and EVSE 4 are coupled during a charging procedure.”), where duty cycles are adjusted based on the mode. Paragraph [0075] further teaches adjusting the mode based on the characteristics of the particular EVSE (i.e. charging apparatus), which is functionally equivalent to adjusting the switching control signal and duty cycle for a given set of input information, based on the physical characteristics of the given charging apparatus.
Rogers additionally teaches a charging device providing varied charging voltage levels in response to control signals.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Godo in view of Park, further in view of Gale, further in view of Breese, further in view of Rogers to include 11S/N 16/533180Atty Dkt No. P048625-US-NP/GM5430varying the bias resistance by using the switching control signal to selectively adjust the duty cycle of the binary switch based on the input information about whether the charging station is the first voltage charging station or the second voltage charging station.
	Doing so would allow one, as taught by Gale [0003], to prevent “confounding effects” that “can occur that can adversely affect the fault-detection capability of both systems (EV and EVSE)” when “an EVSE-based leakage detection circuit is coupled to a vehicle-based leakage detection circuit”, i.e. during charging, such as “false alarms that problematically interrupt a charging process” or “mask actual ground faults, preventing their detection by either the on-board or the off-board detection system”, allowing the charging process to proceed under fault conditions, and additionally allow one, as taught by Rogers [Abstract] to use “the charge level of the battery, the amplitude and direction of the battery current load, and vehicle operating conditions to provide the proper current into the alternator rotor for maximum fuel savings.”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863